DETAILED ACTION
The following Office action concerns Patent Application Number 16/372,018.  Claims 1-20 are pending in the application. Claims 14-20 are withdrawn from further consideration as being drawn to non-elected inventions.
The applicant’s amendment filed July 15, 2022 has been entered.
The previous grounds of rejection of claims 1-13 under 35 USC 102/103 are withdrawn in light of the applicant’s amendment.
Claim Rejections - 35 USC § 112
The following is a quotation of the appropriate paragraphs of 35 U.S.C. § 112 that form the basis for the rejections under this section made in this Office action:
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

(b) CONCLUSION.-The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.

(d) REFERENCE IN DEPENDENT FORMS.—Subject to subsection (e), a claim in dependent form shall contain a reference to a claim previously set forth and then specify a further limitation of the subject matter claimed. A claim in dependent form shall be construed to incorporate by reference all the limitations of the claim to which it refers.


Claims 1-13 are rejected under 35 USC § 112(a) as failing to comply with the written description requirement.  The claim contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the art that the inventor had possession of the claimed invention at the time the application was filed.  In particular, the limitation “the first metallic material including between one and twenty percent of an alloying element,” which was added by amendment, is not supported by the specification. MPEP § 2163(II)(A)(3)(b).
Claim 7 is rejected under 35 U.S.C. § 112(b) because it is outside the scope of claim 1, from which claim 7 depends.  Claim 1 requires the core to contain 1-20 % of an alloying element.  Claim 7 requires the core to be essentially elemental chromium.  Claim 7 is outside the scope of claim 1 because it does not contain an alloying element.
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. § 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that  the invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.

Claims 1-8 and 10 are rejected under 35 U.S.C. § 103 as being obvious over Cheon et al (US 2003/0039860) in view of Jin (US 6,465,132).
Cheon et al teaches core-shell particles comprising a metal alloy core and a palladium shell (par. 33-34).  The core includes a chromium-iron-cobalt alloy (par. 33).  The particles have a diameter of 1-100 nm (par. 2).  The particles are dispersed in a solvent (par. 45).  The palladium shell has the same composition as the claimed shell material.  Therefore, a person of ordinary skill in the art would reasonably expect the shell to have the ability to facilitate sintering by decreasing surface energy.
Cheon et al does not teach that the core contains 1-20 % of an alloying element. 
However, Jin teaches alloy particles comprising an iron-chromium-cobalt alloy containing 1-30 % cobalt and 20-65 % chromium by weight (col. 7, lines 12-13).  The particles are catalysts (col. 5, line 57 to col. 6, line 5).
Cheon et al teaches core-shell particles comprising a chromium-iron-cobalt core and further teaches that the particles are catalytic (par. 8, 33).  Jin teaches a specific composition of catalytic chromium-iron-cobalt particles (col. 7, lines 12-13).  It would have been obvious to a person of ordinary skill in the art to combine the alloy composition of Jin with the core-shell particles of Cheon et al in order to obtain an alloy core composition known to be catalytic.
Claims 9, 11 and 13 are rejected under 35 U.S.C. § 103 as being unpatentable over Cheon et al in view of Jin, Chretien et al (US 7,749,300), and Lebedev (US 7,589,241).
Cheon et al in view of Jin teaches core-shell particles as described above.  Regarding claim 9, Cheon et al in view of Jin does not teach that the core has a diameter of 50 nm or less and that the shell has a thickness of 25-75 nm.  Regarding claim 11, Cheon et al in view of Jin does not teach that the solvent includes two or more solvents with different vapor pressures.  Regarding claim 13, Cheon et al in view of Jin does not teach the claimed solvent.
However, Chretien et al teaches bi-metallic core-shell metal nanoparticles having a core diameter of 2-20 nm and a shell thickness of 50-500 nm (abstract; col. 6, lines 26-32; col. 8, lines 7-13; col. 7, lines 29-31).  The particles are dispersed in a mixture of two or more solvents to form an ink (col. 9, lines 50-53).  The solvents include low and high vapor pressure solvents (col. 10, lines 20 and 27).  The solvents include terpineol (col. 10, line 24).  Terpineol is known in the art to be a mixture of isomers including α-terpineol (Lebedev, col. 1, lines 13-20).
Cheon et al teaches core-shell particles having an overall diameter of 1-100 nm, but is silent regarding the separate sizes of the core and shell.  A person of ordinary skill in the art would have been motivated to combine the core and shell sizes of Chretien et al with the core-shell particles of Cheon et al in view of Jin in order to obtain suitable sizes for the core and shell. 
Cheon et al further suggests dispersing the core-shell particles in a solvent for industrial application (par. 45).  Chretien et al teaches formulating core-shell particles in an ink with two or more solvents (col. 9, lines 50-53).  It would have been obvious to a person of ordinary skill in the art to combine the solvents of Chretien et al with the particles of Cheon et al in view of Jin in order to formulate the particles into an ink. 
Claim 12 is rejected under 35 U.S.C. § 103 as being unpatentable over Cheon et al in view of Jin and further in view of Delrot et al (US 2017/0028626).
Cheon et al in view of Jin teaches core-shell particles dispersed in solvent as described above.  Cheon et al further teaches coating the composition on a substrate to form a thin layer using a known method (par. 62).  Cheon et al in view of Jin does not teach the Ohnesorge number of the composition.
However, Delrot et al teaches applying an ink to a substrate by printing (par. 26).  Delrot further teaches that the Ohnesorge number is a result-effective variable with respect to printing performance of an ink (par. 39).  A person of ordinary skill in the art would have determined the optimal Ohnesorge number for printing by routine experimentation.  Furthermore, Delrot et al teaches the claimed range of Ohnesorge number of 0.04 to 0.4 (Fig. 11).  It would have been obvious to a person of ordinary skill in the art to combine the Ohnesorge number of Delrot et al with the coating composition of Cheon et al in view of Jin in order to obtain an ink suitable for printing.  MPEP 2144.05(II).
Response to Arguments
The previous grounds of rejection of claims 1-13 under 35 USC 102/103 are withdrawn in light of the applicant’s amendment. New grounds of rejection are presented above.  
Examiner’s Information
Any inquiry concerning this communication or earlier communications from the examiner should be directed to William Young whose telephone number is (571) 270-5078.  The examiner can normally be reached Monday through Friday, 8:30 AM to 5 PM.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Angela Brown-Pettigrew, can be reached at 571-272-2817.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000./WILLIAM D YOUNG/Primary Examiner, Art Unit 1761                                                                                                                                                                                                        July 27, 2022